 Exhibit 10.4


ESCROW AGREEMENT


This Escrow Agreement, dated as of August 26, 2008 (this “Agreement”), is
entered into by and among China Valves Technology, Inc., a Nevada corporation
(formerly called Intercontinental Resources, Inc.) (the "Company"), Brean Murray
Carret & Co., LLC (the "Placement Agent") and Escrow, LLC, with its principal
offices located at 360 Main St., Washington, VA 22747 (the “Escrow Agent”).  The
Placement Agent and the Company are sometimes each referred to herein as an
"Escrowing Party" and collectively, the "Escrowing Parties."


WITNESSETH:


WHEREAS, the Company proposes to make a private offering pursuant to the
Securities Act of 1933, as amended (the “Offering”) of approximately Thirty
Million Dollars ($30,000,000) (the “Offering Amount”) of shares of the Company's
common stock, par value $0.001 per share ("Common Stock"), pursuant to a
Securities Purchase Agreement, dated as of August 26, 2008, by and among the
Company and the investors party thereto (the "Investors," and such agreement,
the "Securities Purchase Agreement"), and


WHEREAS, the Company and the Placement Agent desire to deposit all gross
proceeds received from subscriptions for the shares of Common Stock being sold
(the "Securities") in the Offering (the “Escrowed Funds”) with the Escrow Agent,
to be held in escrow until joint written instructions are received by the Escrow
Agent from the Company, the Placement Agent and Pinnacle China Fund, LP, from
time to time, at which time the Escrow Agent will disburse the Escrowed Funds in
accordance with such joint written instructions (a “Closing”); and


WHEREAS, Escrow Agent is willing to hold the Escrowed Funds in escrow in subject
to the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the mutual promises herein contained and
intending to be legally bound, the parties hereby agree as follows:


1.   Appointment of Escrow Agent.  The Company and the Placement Agent hereby
appoint Escrow Agent as escrow agent in accordance with the terms and conditions
set forth herein and the Escrow Agent hereby accepts such appointment.


2.   Delivery of the Escrowed Funds.


2.1           The Placement Agent and/or the Company will direct the Investors
in the Offering to deliver the Escrowed Funds to the Escrow Agent on or prior to
the closing of the Offering, addressed to the following account of the Escrow
Agent:
 
 
 

--------------------------------------------------------------------------------



 
Domestic:
Virginia Commerce Bank
Leesburg, VA
ABA#056005253
Account Name: Escrow, LLC
Account #: 01194186


International:
Correspondent Bank: Wells Fargo Bank, San Francisco, CA
SWIFT#: WFBIUS6S
Credit Account #: 412-11-08146
Virginia Commerce Bank
FBO Account Name: Escrow, LLC
Account: 01194186




2.2           (a) All Investors’ checks shall be made payable to “Escrow,
LLC"  and shall be delivered to the Escrow Agent at the address set forth on
Exhibit A hereto and shall be accompanied by a written account of subscription
in the form attached hereto as Exhibit B (the “Subscription Information”).  The
Escrow Agent shall, upon receipt of Subscription Information, together with the
related purchase price being paid by such Investor therefore (the "Investment
Amount"), deposit the related Investment Amount of such Subscription Information
in the Escrow Account for collection; or (b) all funds to be wired shall be
wired to the account set forth in Section 2.1 above and written Subscription
Information shall be faxed or emailed to the Escrow Agent in accordance with the
information provided on Exhibit A.


2.3           Any checks which are received by the Escrow Agent that are made
payable to a party other than the Escrow Agent shall be returned directly to the
Placement Agent together with any documents delivered therewith.  Simultaneously
with each deposit of a check with the Escrow Agent, the Placement Agent shall
provide the Escrow Agent with the Subscription Information to include the name,
address and taxpayer identification number of each Investor and of the aggregate
principal amount of Securities subscribed for by such Investor. The Escrow Agent
is not obligated, and may refuse, to accept checks that are not accompanied by a
Subscription Information containing the requisite information.


       2.4     In the event a wire transfer is received by the Escrow Agent and
the Escrow Agent has not received Subscription Information, the Escrow Agent
shall notify the Placement Agent. If the Escrow Agent does not receive the
Subscription Information by such Investor prior to close of business on the
third business day (days other than a Saturday or Sunday or other day on which
the Escrow Agent is not open for business in the State of Virginia) after
notifying the Placement Agent of receipt of said wire, the Escrow Agent shall
return the funds to such Investor.
 
 
2

--------------------------------------------------------------------------------


 

 
3.           Escrow Agent to Hold and Disburse Escrowed Funds.  The  Escrow
Agent will hold and disburse the Escrowed Funds received by it pursuant to the
terms of this Agreement, as follows:


3.1           Upon receipt of both (i) written notice from the Company that the
conditions to closing under Section 5.1 of the Securities Purchase Agreement
have been satisfied or waived in accordance with the Securities Purchase
Agreement and (ii) joint written notice from the Company and the Placement Agent
and Pinnacle China Fund, LP, in substantially the form of Exhibit C hereto, the
Escrow Agent shall release the Escrowed Funds as directed in such instructions.


3.2           In the event this Agreement, the Escrowed Funds or the Escrow
Agent becomes the subject of litigation, the Company authorizes the Escrow
Agent, at its option, to deposit the Escrowed Funds with the clerk of the court
in which the litigation is pending, or a court of competent jurisdiction if no
litigation is pending, and thereupon the Escrow Agent shall be fully relieved
and discharged of any further responsibility with regard thereto. The Company
also authorizes the Escrow Agent, if it receives conflicting claims to the
Escrow Funds, is threatened with litigation or if the Escrow Agent shall desire
to do so for any other reason, to interplead all interested parties in any court
of competent jurisdiction and to deposit the Escrowed Funds with the clerk of
that court and thereupon the Escrow Agent shall be fully relieved and discharged
of any further responsibility hereunder to the parties from which they were
received.


3.3           In the event that the Escrow Agent does not receive any
instructions by a date that is 30 days from the date of this Agreement (the
“Escrow Termination Date”), all Escrowed Funds shall be returned to the parties
from which they were received, without interest thereon or deduction therefrom.


4.           Exculpation and Indemnification of Escrow Agent.


4.1           The Escrow Agent shall have no duties or responsibilities other
than those expressly set forth herein.  The Escrow Agent shall have no duty to
enforce any obligation of any person other than itself to make any payment or
delivery, or to direct or cause any payment or delivery to be made, or to
enforce any obligation of any person to perform any other act.  The Escrow Agent
shall be under no liability to the other parties hereto or anyone else, by
reason of any failure, on the part of any other party hereto or any maker,
guarantor, endorser or other signatory of a document or any other person, to
perform such person’s obligations under any such document.  Except for
amendments to this Agreement referenced below, and except for written
instructions given to the Escrow Agent relating to the Escrowed Funds, the
Escrow Agent shall not be obligated to recognize any agreement between or among
any of the parties hereto, notwithstanding that references hereto may be made
herein and whether or not it has knowledge thereof.
 
 
3

--------------------------------------------------------------------------------



 
4.2           The  Escrow Agent shall not be liable to the Company or the
Placement Agent or to anyone else for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, in good faith and acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report, or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained), which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or
persons.  The  Escrow Agent shall not be bound by any of the terms thereof,
unless evidenced by written notice delivered to the Escrow Agent signed by the
proper party or parties and, if the duties or rights of the Escrow Agent are
affected, unless it shall give its prior written consent thereto.


4.3           The  Escrow Agent shall not be responsible for the sufficiency or
accuracy of the form, or of the execution, validity, value or genuineness of,
any document or property received, held or delivered to it hereunder, or of any
signature or endorsement thereon, or for any lack of endorsement thereon, or for
any description therein; nor shall the Escrow Agent be responsible or liable to
the Company, the Placement Agent, or to anyone else in any respect on account of
the identity, authority or rights, of the person executing or delivering or
purporting to execute or deliver any document or property or this Agreement. The
Escrow Agent shall have no responsibility with respect to the use or application
of the Escrowed Funds pursuant to the provisions hereof.


4.4           The Escrow Agent shall have the right to assume, in the absence of
written notice to the contrary from the proper person or persons, that a fact or
an event, by reason of which an action would or might be taken by the Escrow
Agent, does not exist or has not occurred, without incurring liability to the
Company, the Placement Agent, or to anyone else for any action taken or omitted
to be taken or omitted, in good faith and in the exercise of its own best
judgment, in reliance upon such assumption.


4.5           To the extent that the Escrow Agent becomes liable for the payment
of taxes, including withholding taxes, in respect of income derived from the
investment of the Escrowed Funds, or any payment made hereunder, the Escrow
Agent may pay such taxes; and the Escrow Agent may withhold from any payment of
the Escrowed Funds to the Company to the extent due to the Company in accordance
with the instructions delivered as set forth in Exhibit C such amount as the
Escrow Agent estimates to be sufficient to provide for the payment of such taxes
not yet paid, and may use the sum withheld for that purpose.  The Escrow Agent
shall be indemnified and held harmless by the Company against any liability for
taxes and for any penalties in respect of taxes, on such investment income or
payments in the manner provided in Section 4.6.


4.6           The  Escrow Agent and Placement Agent will be indemnified and held
harmless by the  Company from and against all expenses, including all reasonable
counsel fees and disbursements, or loss suffered by the Escrow Agent or
Placement Agent in connection with any action, suit or proceedings involving any
claim, or in connection with any claim or demand, which in any way, directly or
indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent or Placement Agent hereunder, except for claims relating to gross
negligence or willful misconduct by Escrow Agent or Placement Agent or breach of
this Agreement by the Escrow Agent or Placement Agent, or the monies or other
property held by it hereunder.  
 
4

--------------------------------------------------------------------------------


 
 
Promptly after the receipt of the Escrow Agent or Placement Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent or Placement Agent, as applicable, shall, if a claim in respect
thereof is to be made against an Escrowing Party, notify each of them thereof in
writing, but the failure by the Escrow Agent or Placement Agent, as applicable,
to give such notice shall not relieve any such party from any liability which an
Escrowing Party may have to the Escrow Agent or Placement Agent hereunder.


4.7           For purposes hereof, the term “expense or loss” shall include all
amounts paid or payable to satisfy any claim, demand or liability, or in
settlement of any claim, demand, action, suit or proceeding settled with the
express written consent of the Escrow Agent, and all costs and expenses,
including, but not limited to, reasonable counsel fees and disbursements, paid
or incurred in investigating or defending against any such claim, demand,
action, suit or proceeding.


5.           Termination of Agreement and Resignation of Escrow Agent.


5.1           This Agreement shall terminate upon disbursement of all of the
Escrowed Funds, provided that the rights of the Escrow Agent and the obligations
of the  Company under Section 4 shall survive the termination hereof.


5.2           The  Escrow Agent may resign at any time and be discharged from
its duties as Escrow Agent hereunder by giving the Company and the Placement
Agent at least five (5) business days written notice thereof (the “Notice
Period”).  Upon providing such notice, the Escrow Agent shall have no further
obligation hereunder except to hold as depositary the Escrow Funds that it
receives until the end of such five Business Day period.  In such event, the
Escrow Agent shall not take any action, other than receiving and depositing the
Investors’ checks and wire transfers in accordance with this Agreement, until
the Company has designated a banking corporation, trust company, attorney or
other person as successor. As soon as practicable after its resignation, the
Escrow Agent shall, if it receives notice from the Company and the Placement
Agent within the Notice Period, turn over to a successor escrow agent appointed
by the Company and the Placement Agent all Escrowed Funds (less such amount as
the Escrow Agent is entitled to retain pursuant to Section 7) upon presentation
of the document appointing the new escrow agent and its acceptance thereof.  If
no new agent is so appointed within the Notice Period, the Escrow Agent shall
return the Escrowed Funds to the parties from which they were received without
interest or deduction.


6.           Form of Payments by Escrow Agent.


6.1           Any payments of the Escrowed Funds by the Escrow Agent pursuant to
the terms of this Agreement shall be made by wire transfer unless directed to be
made by check by the Escrowing Parties.
 
 
5

--------------------------------------------------------------------------------



 
6.2           All amounts referred to herein are expressed in United States
Dollars and all payments by the Escrow Agent shall be made in such dollars.
 
7.      Compensation.
 

7.1           The  Company shall pay a documentation fee to the Escrow Agent
of$1,500.00, out of the Closing.
 
   7.2       Closing Fee:  The Company shall pay a fee of $500 to the Escrow
Agent at each Closing.  For purposes of this Section 7.2, a Closing shall mean
each time the Escrow Agent receives joint instructions from the Company and the
Initial Purchaser to disburse Escrowed Funds in accordance with the terms of
this Agreement.



7.3           Interest. The Company hereby agrees that Escrow Agent shall retain
100%of the interest earned during the time the Escrowed Funds are held inescrow
hereunder.
 
8.           Notices.  All notices, requests, demands, and other communications
provided herein shall be in writing, shall be delivered by hand or by
first-class mail, shall be deemed given when received and shall be addressed to
parties hereto at their respective addresses first set forth on Exhibit A
hereto.


9.           Further Assurances.  From time to time on and after the date
hereof, the  Company shall deliver or cause to be delivered to the Escrow Agent
such further documents and instruments and shall do and cause to be done such
further acts as the Escrow Agent shall reasonably request (it being understood
that the Escrow Agent shall have no obligation to make any such request) to
carry out more effectively the provisions and purposes of this Agreement, to
evidence compliance herewith or to assure itself that it is protected in acting
hereunder.


10.           Consent to Service of Process.  The Company and the Placement
Agent hereby irrevocably consent to the jurisdiction of the courts of the State
of Virginia and of any Federal court located in such state in connection with
any action, suit or proceedings arising out of or relating to this Agreement or
any action taken or omitted hereunder, and waives personal service of any
summons, complaint or other process and agrees that the service thereof may be
made by certified or registered mail directed to it at the address listed on
Exhibit A hereto.


11.           Miscellaneous.


11.1           This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing such
instrument to be drafted.  The  terms “hereby,” “hereof,” “hereunder,” and any
similar terms, as used in this Agreement, refer to the Agreement in its entirety
and not only to the particular portion of this Agreement where the term is
used.  
 
 
6

--------------------------------------------------------------------------------


 
The word “person” shall mean any natural person, partnership, corporation,
government and any other form of business of legal entity.  All words or terms
used in this Agreement, regardless of the number or gender in which they were
used, shall be deemed to include any other number and any other gender as the
context may require.  This Agreement shall not be admissible in evidence to
construe the provisions of any prior agreement.


11.2           This Agreement and the rights and obligations hereunder of the
parties to this Agreement may not be assigned.  This Agreement shall be binding
upon and inure to the benefit of each party’s respective successors, heirs and
permitted assigns.  No other person shall acquire or have any rights under or by
virtue of this Agreement. This Agreement may not be changed orally or modified,
amended or supplemented without an express written agreement executed by the
Escrow Agent and the Escrowing Parties.  This Agreement is intended to be for
the sole benefit of the parties hereto and their respective successors, heirs
and permitted assigns, and none of the provisions of this Agreement are intended
to be, nor shall they be construed to be, for the benefit of any third person.


11.3           This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of Virginia. The representations and
warranties contained in this Agreement shall survive the execution and delivery
hereof and any investigations made by any party.  The headings in this Agreement
are for purposes of reference only and shall not limit or otherwise affect any
of the terms thereof.


12.           Execution of Counterparts.  This Agreement may be executed in a
number of counterparts, by facsimile, each of which shall be deemed to be an
original as of those whose signature appears thereon, and all of which shall
together constitute one and the same instrument.  This Agreement shall become
binding when one or more of the counterparts hereof, individually or taken
together, are signed by all the parties.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]
 
 
7

--------------------------------------------------------------------------------


 
 
                IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement on the day and year first above written.
 
 
ESCROW AGENT:
 
ESCROW, LLC
     
/s/ Johnnie L. Zarecor
 
Name: Johnnie L. Zarecor
 
Title:  Vice-President
   
COMPANY:
CHINA VALVES TECHNOLOGY, INC.
     
/s/ Siping Fang
 
Name: Siping Fang
 
Title:  Chief Executive Officer
       
PLACEMENT AGENT:
   
BREAN MURRAY CARRET & CO., LLC
     
/s/ Kenneth J. Kirsch
 
Name:  Kenneth J. Kirsch
 
Title:   Chief Financial Officer
   
Only as to Section 3.1 herein:
   
PINNACLE CHINA FUND, LP
     
/s/ Barry M. Kitt
 
Name:  Barry M. Kitt
 
Title:   General Partner

 

 
[Signature page to Closing Escrow Agreement]

8